UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-5037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2012 Item 1. Reports to Stockholders. ANNUAL REPORT Year Ended March 31, 2012 Hodges Mutual Funds May, 2012 Dear Shareholder: While the stock market has seen no shortage of uncertainty over the past twelve months, general market conditions have improved in many areas of the domestic equity market.Despite challenging conditions, we are pleased to report positive performance in three of the five Hodges Mutual Fund strategies for the twelve month period ending March 31, 2012. Average Annual Total Returns as of March 31, 2012 (Class R) Since 1 Year 3 Year* 5 Year* 10 Year* Inception* Hodges Fund (10/9/92) -7.95% 24.44% -3.57% 7.00% 8.72% S&P 500 8.54% 23.42% 2.01% 4.12% 8.76% Hodges Small Cap Fund (12/18/07) 8.90% 42.04% N/A N/A 8.09% Russell 2000 -0.18% 26.90% 2.13% 6.45% 3.74% Hodges Blue Chip 25 Fund (9/10/09) 5.37% N/A N/A N/A 8.42% Russell 1000 7.86% 24.03% 2.19% 4.53% 15.08% Hodges Equity Income Fund (9/10/09) 9.31% N/A N/A N/A 14.49% S&P 500 8.54% 23.42% 2.01% 4.12% 14.76% Hodges Pure Contrarian Fund (9/10/09) -11.38% N/A N/A N/A 8.09% S&P 500 8.54% 23.42% 2.01% 4.12% 14.76% 30 Day SEC Yield for the Hodges Equity Income Fund:2.47% 30 Day Unsubsidized SEC Yield for the Hodges Equity Income Fund:1.75% * Annualized Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-811-0224. The funds impose a 1.00% redemption fee on shares held for thirty days or less. Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. 1 Hodges Mutual Funds Equity Pure Hodges Small Cap Blue Chip Income Contrarian Fund Fund 25 Fund Fund Fund Gross Expense Ratio 1.40% 1.57% 2.51% 2.12% 2.17% Net Expense Ratio 1.40% 1.40%** 1.30%** 1.30%** 1.40%** ** The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) through July 31, 2012 and may continue for an indefinite period thereafter. Despite worries over Europe, a global economic slowdown, and higher energy prices, U.S. stocks experienced a broad based advance over the past twelve months.The S&P 500 Index was up 8.54% during the twelve month period that ended March 31, 2012. Although trading volume has remained below normal, stock prices have moved higher despite anemic retail participation as individual investors were still generally pulling money out of equities and dumping it into bond funds.In addition, institutional investors have slowly gravitated back into riskier assets. Most importantly, the advance in stock prices was supported by continued improvement in corporate earnings and stable fundamentals across most U.S. companies.Most recently, financials, technology, and many cyclical sectors of the market have performed well compared to some of the defensive areas such as consumer staples and utilities.The Federal Reserve’s commitment to keeping short-term rates unchanged at historically low levels continues to penalize investors that sit on significant amounts of cash.At the same time, equities, as measured by earnings and cash flow, appear attractively valued compared to the risk-adjusted returns on most other asset classes such as real estate, commodities, or bonds. So, what is the market going to do in the remainder of 2012?Our answer is that we don’t exactly know what the market might do or not do over the short run.However, we are finding no shortage of good long-term opportunities across the diverse Hodges Fund strategies that we manage.Our fundamental research efforts have led us to a few encouraging observations.First, corporations are slowly starting to hire.The auto market is finally coming back.Housing has at least stabilized and general manufacturing activity appears to be trending positive.Lastly, our recent conversations with a number of senior management teams indicate that many cash rich corporations are more willing to increase investment in capital expenditures, acquisitions, and share repurchases.We believe this should be a positive for certain companies that provide technology, capital equipment, and infrastructure. 2 Hodges Mutual Funds Looking ahead, we do not know exactly where the S&P 500 will close a year from now.However, if you believe future earnings and balance sheet fundamentals determine stock prices over the long-run, we believe this is a good time to put money to work in the stocks of well run businesses and hold them for the next several years. Hodges Fund (HDPMX) - The Hodges Fund’s one-year return for its fiscal year ending March 31, 2012 was -7.95% compared to an 8.54% return in the S&P 500 Index.Disappointing relative performance in the recent fiscal year was largely attributed to the Fund’s over-weighted exposure in several energy stocks and under-weighted exposure to financials.Despite the Hodges Fund’s relative performance in the recent 12 month period, we believe the Fund’s core holdings remain well-positioned to redeem the Fund’s performance as the market reconciles improving business fundamentals. The multi-cap strategy that is deployed in the Hodges Fund remains concentrated among investments where we have the highest conviction. The Fund held 25 stocks at year end.Our long-time position in Texas Pacific Land Trust (TPL) 10.09% remains our largest position, followed by Belo Corp (BLC) 7.52%, Cummins (CMI) 6.40%, SandRidge Energy (SD) 5.74%, Union Pacific (UNP) 5.73%, Luby’s (LUB) 5.44%, National Oilwell Varco (NOV) 5.30%, Crocs (CROX) 5.03%,Halliburton (HAL) 4.543%, and A.T. Cross (ATX) 4.41%. Hodges Small Cap Fund (HDPSX) - During the fiscal year ending March 31, 2012, the Hodges Small Cap Fund generated a return of 8.90% compared to a loss of 0.18% for the Russell 2000 Index.Based on one-year total performance as of March 31, 2012, the Fund ranked in the top 2% of its Morningstar small-cap blend peer group among 653 funds, based on total returns. The Hodges Small Cap Fund remains invested in industrials, energy, transportation, and several consumer-related names that have contributed to the Fund’s solid performance.The Fund has recently taken profits in several stocks that appeared fairly valued relative to their underlying fundamentals.Moreover, we are also finding opportunities in a broader number of sectors within the small-cap universe.As a result, we have recently increased the Fund’s exposure among various financial and technology- related stocks.Looking ahead, we expect small cap investing to require a greater degree of individual stock selection and are still finding opportunities in many underfollowed small companies that exhibit compelling investment merits.In 3 Hodges Mutual Funds some cases, this is due to the ease in which smaller companies are able to grow in a more moderate economic environment.The top holdings in the Fund at year-end included Atwood Oceanics (ATW) 2.80%, Texas Pacific Land Trust (TPL) 2.63%, Alamo Group (ALG) 2.56%, Encore Wire (WIRE) 2.54%, Group 1 Automotive (GPI) 2.40%, G-III Apparel Group (GIII) 2.24%, Cirrus Logic (CRUS) 2.19%, Trinity Industries (TRN) 2.16%, Kirby Corp (KEX) 2.16% and Cinemark Holdings (CNK) 2.09%. Hodges Equity Income Fund (HDPEX) - The Hodges Equity Income Fund’s one-year return for the 12 months ending March 31, 2012 was a gain of 9.31% compared to a gain of 8.54% in the S&P 500 Index.As a result, based on one-year total performance as of March 31, 2012, the Fund ranked in the top 8% of its Morningstar large value peer group among 1244 funds, based on total returns.The Fund’s yield net of expenses at the end of its fiscal year was 2.47% compared to a 2.02% dividend yield on the S&P 500 Index. The Hodges Equity Income Fund’s objective is both long-term capital appreciation and income through investments in dividend-paying stocks. With record low interest rates and improving corporate profits supporting the ability of companies to payout dividends and in many cases increase their dividends, we are finding plenty of attractive dividend-paying stocks that offer upside potential in addition to dividend income. Top holdings in the Fund include Taiwan Semiconductor (TSM) 5.13%, International Business Machines (IBM) 3.82%, ExxonMobil Corp (XOM) 3.70%, Transocean (RIG) 3.67%, Union Pacific (UNP) 3.61%, McDonalds Corp (MCD) 3.59%, Intel Corp (INTC) 3.43%, Microsoft (MSFT) 3.34%, Verizon Communications (VZ) 3.26% and General Electric Co (GE) 3.06%.The Equity Income portfolio had minimal turnover in the recent fiscal year and remained overweight in energy, consumer staples, and technology companies that we believe will benefit from an improving U.S. economy, as well as long-term international growth opportunities. Hodges Blue Chip 25 Fund (HDPBX) - The Hodges Blue Chip 25 Fund generated a return of 5.37% in the 12 months ending March 31, 2012, which compared to a 7.86% return for the Russell 1000 Index over the same period.While relative performance trailed the benchmark, we believe the Fund’s concentrated portfolio of large-cap companies is currently well-positioned to capitalize on the historical low valuations and attractive dividend yields that currently exist among many higher quality stocks. 4 Hodges Mutual Funds The top holdings in the Blue Chip 25 Fund at year-end included Intuitive Surgical (ISRG) 7.63%, Home Depot (HD) 6.08%, Halliburton (HAL) 5.88%, Costco (COST) 5.85%, National Oilwell Varco (NOV) 5.12%, International Business Machines (IBM) 5.04%, Microsoft (MSFT) 4.93%, Transocean (RIG) 4.84%, Boeing (BA) 4.79%, and Coca Cola Co. (KO) 4.77%.While the number of holdings in the Fund may range between 20-30 stocks, the Fund held a total of 24 stocks at year-end and was well-represented across a broad number of industry sectors. Hodges Pure Contrarian Fund (HDPCX) - The return for the Pure Contrarian Fund was -11.38% over the 12 months ending March 31, 2012 compared to the S&P 500 return of 8.54%.Although we are disappointed with this Fund’s trailing twelve month performance, the Hodges Pure Contrarian Fund was our best performing fund in the most recent quarter, increasing 16.45% compared to a 12.59% return for the S&P 500 for the three months ending March 31, 2012.The Pure Contrarian Fund’s objective is to generate long-term capital appreciation by investing in out-of-favor or unloved stocks.Although timing a recovery in out-of-favor stocks can be tricky over short periods of time, we expect this strategy to be very rewarding over a long investment horizon.We also expect this strategy to be less correlated with the broader market due to the general nature of contrarian investing. The Pure Contrarian strategy requires careful stock selection and we are finding plenty of intriguing opportunities in this Fund.Most recently, the Fund has found out-of-favor investment opportunities in a handful of basic material stocks, energy companies that are under the radar of mainstream investors, as well as a few turnaround situations in some consumer names.The top holdings in the Fund at year-end included Transocean (RIG) 7.79%, Encore Wire (WIRE) 7.31%, Smart Balance (SMBL) 7.28%, Krispy Kreme Doughnuts (KKD) 7.09%, Pulte Group (PHM) 6.30%, SandRidge Energy (SD) 6.08%, BP PLC (BP) 5.24%,Delta Airlines (DAL) 5.13%, Harry Winston Diamond (HWD) 4.76%, and Belo Corp (BLC) 4.64%. In conclusion, we remain encouraged with the long-term opportunities surrounding today’s equity markets.By offering five mutual funds that cover all major segments of the domestic equity market, we have the opportunity to serve the diversification needs of most financial advisors and individual investors.Our entire investment team is hard at work studying companies, meeting with management teams, observing trends, and attempting to navigate through the daily noise surrounding today’s financial markets. 5 Hodges Mutual Funds We welcome further questions and comments at (214) 954-1954 or (888) 878-4426. Sincerely, Don Hodges Craig Hodges Co-Portfolio Manager Co-Portfolio Manager Eric Marshall Gary Bradshaw Co-Portfolio Manager Co-Portfolio Manager The above discussion is based on the opinions of Craig Hodges, Don Hodges, Gary Bradshaw and Eric Marshall which are subject to change. It is not intended to be a forecast of future events, a guarantee of future results and should not be considered a recommendation to buy or sell any security. Portfolio composition and company ownership are subject to daily change. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Options and future contracts have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. These risks may be greater than risks associated with more traditional investments. Short sales of securities involve the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in small- and medium-capitalization companies involve additional risks such as limited liquidity and greater volatility. Non-diversified funds may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the fund is more exposed to individual stock volatility than a diversified fund. Investments in companies that demonstrate special situations or turnarounds, meaning companies that have experienced significant business problems but are believed to have favorable prospects for recovery. Fund holdings and/or sector allocations are subject to change at any time and are not recommended to buy or sell any security. Please refer to the Schedule of Investments in this report for more complete information regarding the Funds’ holdings. The Morningstar percentile ranking is based on the fund’s total-return percentile rank relative to all funds that have the same category for the same time period. The highest (or most favorable) percentile rank is 1%, and the lowest (or least favorable) percentile rank is 100%. Morningstar total return includes both income and capital gains or losses and is not adjusted for sales charges. 6 Hodges Mutual Funds ©2012 Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization.The Russell 1000 is a subset of the Russell 3000 Index and consists of the 1,000 of the largest companies comprising over 90% of the total market capitalization of all listed U.S. stocks.You cannot invest directly in an index. Dividend Yield:A financial ratio that shows how much a company pays out in dividends each year relative to its share price. Price-Earnings Ratio - P/E Ratio:A valuation ratio of a company’s current share price compared to its per-share earnings. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Correlation is a measure of the interdependence of two random variables. Diversification does not assure a profit or protect against a loss in a declining market. Quasar Distributors, LLC, Distributor 7 Hodges Mutual Funds SECTOR ALLOCATION At March 31, 2012 (Unaudited) (as a percentage of net assets) Hodges Fund *Cash equivalents and liabilities less other assets. Hodges Small Cap Fund *Cash equivalents and other assets less liabilities. 8 Hodges Mutual Funds SECTOR ALLOCATION At March 31, 2012 (Unaudited) (Continued) (as a percentage of net assets) Hodges Blue Chip 25 Fund *Cash equivalents and other assets less liabilities. Hodges Equity Income Fund *Cash equivalents and liabilities less other assets. ^Amount is less than 0.05%. 9 Hodges Mutual Funds SECTOR ALLOCATION At March 31, 2012 (Unaudited) (Continued) (as a percentage of net assets) Hodges Pure Contrarian Fund *Cash equivalents and liabilities less other assets. EXPENSE EXAMPLE For the Six Months Ended March 31, 2012 (Unaudited) As a shareholder of the Hodges Fund, Hodges Small Cap Fund, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund, and Hodges Pure Contrarian Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution and/or service fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/11-3/31/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, currently a $15 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee 10 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended March 31, 2012 (Unaudited) (Continued) equal to 1% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15 annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 11 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended March 31, 2012 (Unaudited) (Continued) Hodges Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/11 Value 3/31/12 10/1/11 – 3/31/121 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 1 Expenses are equal to the Hodges Fund’s expense ratio for the most recent six month period of 1.51% for the Retail Class shares, and 1.24% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). Hodges Small Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/11 Value 3/31/12 10/1/11 – 3/31/122 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 2 Expenses are equal to the Hodges Small Cap Fund’s expense ratio for the most recent six month period of 1.40% (fee waivers in effect) for the Retail Class shares, and 1.15% (fee waivers in effect) for the Institutional Class shares, multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). 12 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended March 31, 2012 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/11 Value 3/31/12 10/1/11 – 3/31/123 Actual Hypothetical (5% annual return before expenses) 3 Expenses are equal to the Hodges Blue Chip 25 Fund’s expense ratio for the most recent six month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). Hodges Equity Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/11 Value 3/31/12 10/1/11 – 3/31/124 Actual Hypothetical (5% annual return before expenses) 4 Expenses are equal to the Hodges Equity Income Fund’s expense ratio for the most recent six month period of 1.30% (fee waivers in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). Hodges Pure Contrarian Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/11 Value 3/31/12 10/1/11 – 3/31/125 Actual Hypothetical (5% annual return before expenses) 5 Expenses are equal to the Hodges Pure Contrarian Fund’s expense ratio for the most recent six month period of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). 13 Hodges Fund – Retail Shares Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2012 Since Inception 1 Year 5 Year 10 Year (10/9/92) Hodges Fund - Retail Shares (7.95)% (3.57)% 7.00% 8.72% S&P 500 Index 8.54% 2.01% 4.12% 8.76% This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2002, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 14 Hodges Fund – Institutional Shares Value of $1,000,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2012 Since Inception 1 Year 3 Year (12/12/08) Hodges Fund - Institutional Shares (7.70)% 24.76% 15.99% S&P 500 Index 8.54% 23.42% 17.87% This chart illustrates the performance of a hypothetical $1,000,000 investment made on December 12, 2008, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 15 Hodges Small Cap Fund – Retail Shares Value of $10,000 vs. Russell 2000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2012 Since Inception 1 Year 3 Year (12/18/07) Hodges Small Cap Fund - Retail Shares 8.90% 42.04% 8.09% Russell 2000 Index (0.18)% 26.90% 3.74% This chart illustrates the performance of a hypothetical $10,000 investment made on December 18, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 16 Hodges Small Cap Fund – Institutional Shares Value of $1,000,000 vs. Russell 2000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2012 Since Inception 1 Year 3 Year (12/12/08) Hodges Small Cap Fund - Institutional Shares 9.22% 42.62% 33.48% Russell 2000 Index (0.18)% 26.90% 20.62% This chart illustrates the performance of a hypothetical $1,000,000 investment made on December 12, 2008, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 17 Hodges Blue Chip 25 Fund Value of $10,000 vs. Russell 1000® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2012 Since Inception 1 Year (9/10/09) Hodges Blue Chip 25 Fund 5.37% 8.42% Russell 1000 Index 7.86% 15.08% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009 and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 18 Hodges Equity Income Fund Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2012 Since Inception 1 Year (9/10/09) Hodges Equity Income Fund 9.31% 14.49% S&P 500 Index 8.54% 14.76% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009 and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 19 Hodges Pure Contrarian Fund Value of $10,000 vs. S&P 500® Index Average Annual Total Returns Returns for the Periods Ended March 31, 2012 Since Inception 1 Year (9/10/09) Hodges Pure Contrarian Fund (11.38)% 8.09% S&P 500 Index 8.54% 14.76% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009 and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance does not reflect the redemption fee. If reflected, total returns would be reduced. 20 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2012 Shares Value COMMON STOCKS: 87.6% Air Transportation: 4.3% United Continental Holdings, Inc.* $ Apparel Manufacturing: 6.5% Crocs, Inc.* Heelys, Inc.*1,2 Computer & Electronic Products: 1.3% EMC Corporation* Food & Beverage Products: 0.4% Smart Balance, Inc.* Food Services: 12.0% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1,2 Rocky Mountain Chocolate Factory, Inc.1,2 General Manufacturing: 18.7% A.T. Cross Co. - Class A*1 Cummins, Inc. Texas Industries, Inc. Trinity Industries, Inc. Westport Innovations, Inc.* Internet Services: 2.4% Ancestry.com, Inc.* Mining, Oil & Gas Extraction: 19.3% Freeport-McMoRan Copper & Gold, Inc. Halliburton Co. HyperDynamics Corp.* National Oilwell Varco, Inc. SandRidge Energy, Inc.* Movie Production & Theaters: 3.0% Cinemark Holdings, Inc. Publishing Industries: 10.9% A.H. Belo Corp. - Class A1,2 Belo Corp. Rail Transportation: 5.8% Union Pacific Corp. Retail Trade: 3.0% Chico’s FAS, Inc. TOTAL COMMON STOCKS (Cost $119,427,842) PARTNERSHIP & TRUST: 10.2% Land Ownership & Leasing: 10.2% Texas Pacific Land Trust1,2 TOTAL PARTNERSHIP & TRUST (Cost $9,307,727) Contracts (100 shares per contract) CALL OPTIONS PURCHASED: 2.3% Basic Materials Manufacturing: 0.3% United States Steel Corp., Expiration: July, 2012, Exercise Price: The accompanying notes are an integral part of these financial statements. 21 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Continued) Contracts (100 shares per contract) Value CALL OPTIONS PURCHASED: 2.3% (Continued) Internet Services: 0.5% Amazon.com, Inc., Expiration: January, 2013, Exercise Price: $140.00 $ Ancestory.com, Inc., Expiration: January 19, 2013, Exercise Price: $20.00 Transportation Equipment: 1.5% The Boeing Co., Expiration: May, 2012, Exercise Price: $50.00 The Boeing Co., Expiration: May, 2012, Exercise Price: $65.00 TOTAL CALL OPTIONS PURCHASED (Cost $3,327,453) Shares SHORT-TERM INVESTMENT: 0.0%3 Money Market Fund: 0.0%3 Fidelity Money Market Portfolio - Select Class, 0.17%4 TOTAL SHORT-TERM INVESTMENT (Cost $565) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $132,063,587) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of March 31, 2012, the total market value of the investments considered illiquid were $7,437,430 or 5.0% of total net assets. 3 Less than 0.05%. 4 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 22 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2012 Shares Value COMMON STOCKS: 91.1% Administrative, Support & Waste Management Services: 1.3% The Geo Group, Inc.* $ Air Transportation: 2.1% U.S. Airways Group, Inc.* Apparel Manufacturing: 6.1% Crocs, Inc.* G-III Apparel Group Ltd.* Heelys, Inc.*1 Steven Madden Ltd.* Automotive Repair & Maintenance: 1.1% Monro Muffler Brake, Inc. Computer & Electronic Products: 6.9% Cardtronics, Inc.* Cirrus Logic, Inc.* FARO Technologies, Inc.* Interphase Corp.* Omnivision Technologies, Inc.* Quantum Corp.* Construction: 1.2% Primoris Services Corp. Depository Credit Intermediation: 2.8% Texas Capital BancShares, Inc.* ViewPoint Financial Group, Inc. Electrical Equipment: 3.4% AZZ, Inc. Bio-Rad Laboratories, Inc.* Ultra Clean Holdings, Inc.* Zoltek Companies, Inc.* Financial Services: 1.8% Fortress Investment Group, LLC - Class A* Jefferies Group, Inc. Food & Beverage Products: 3.6% Dean Foods Co.* Smart Balance, Inc.* Food Services: 1.2% Benihana, Inc. Pizza Inn Holdings, Inc.* Freight Transportation: 2.5% Old Dominion Freight Line, Inc.* Saia, Inc.* Furniture Manufacturing: 2.2% Steelcase, Inc. Tempur-Pedic International, Inc.* General Manufacturing: 8.9% A.T. Cross Co. - Class A*1 The accompanying notes are an integral part of these financial statements. 23 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Continued) Shares Value COMMON STOCKS: 91.1% (Continued) General Manufacturing: 8.9% (Continued) Encore Wire Corp. $ Texas Industries, Inc. Trinity Industries, Inc. Westport Innovations, Inc.* Insurance: 1.0% Hallmark Financial Services, Inc.* Stewart Information Services Corp. Internet Services: 1.2% Points International Ltd.* Machinery: 6.3% Alamo Group, Inc. Coinstar, Inc.* Manitowoc, Inc. Medical Equipment: 1.1% MAKO Surgical Corp.* Mining, Oil & Gas Extraction: 8.9% Arch Coal, Inc. Atwood Oceanics, Inc.* C&J Energy Services, Inc.* Crosstex Energy, Inc. Kodiak Oil & Gas Corp.* SandRidge Energy, Inc.* Movie Production & Theaters: 2.2% Cinemark Holdings, Inc. Natural Gas Distribution: 1.4% Clean Energy Fuels Corp.* Pet Food Products: 1.4% Cal-Maine Foods, Inc. Petroleum Products: 1.5% Aegean Marine Petroleum Network, Inc. Alon USA Energy, Inc. Publishing Industries: 1.0% Belo Corp. Rail Transportation: 1.9% Kansas City Southern* Retail Trade: 14.6% Body Central Corp.* Conn’s, Inc.* Group 1 Automotive, Inc. Hibbett Sports, Inc.* Jos. A. Bank Clothiers, Inc.* Michael Kors Holdings Ltd.* Sally Beauty Holdings, Inc.* Shoe Carnival, Inc.* Titan Machinery, Inc.* Software Publishers: 1.3% ClickSoftware Technologies Ltd. The accompanying notes are an integral part of these financial statements. 24 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Continued) Shares Value COMMON STOCKS: 91.1% (Continued) Transportation & Warehousing: 2.2% Kirby Corp.* $ TOTAL COMMON STOCKS (Cost $112,607,290) PARTNERSHIPS & TRUSTS: 3.6% Land Ownership & Leasing: 2.7% Texas Pacific Land Trust1 Real Estate Investment Trust: 0.9% FelCor Lodging Trust, Inc.* TOTAL PARTNERSHIPS & TRUSTS (Cost $4,332,755) SHORT-TERM INVESTMENTS: 5.6% Money Market Funds: 5.6% Fidelity Money Market Portfolio - Select Class, 0.17%2 Invesco STIC Prime Portfolio - Institutional Class, 0.13%2 TOTAL SHORT-TERM INVESTMENTS (Cost $8,218,690) TOTAL INVESTMENTS IN SECURITIES: 100.3% (Cost $125,158,735) Liabilities in Excess of Other Assets: (0.3)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 25 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at March 31, 2012 Shares Value COMMON STOCKS: 95.4% Basic Materials Manufacturing: 1.3% United States Steel Corp. $ Communications Equipment Manufacturing: 1.6% QUALCOMM, Inc. Computer & Electronic Products: 5.1% International Business Machines Corp. Entertainment: 1.6% Walt Disney Co. Food & Beverage Products: 8.8% The Coca-Cola Co. The Hershey Co. Internet Services: 3.6% Amazon Com, Inc.* Investment Brokerage: 4.7% CME Group, Inc. Medical Equipment Manufacturing: 7.7% Intuitive Surgical, Inc.* Mining, Oil & Gas Extraction: 20.9% EOG Resources, Inc. Halliburton Co. National Oilwell Varco, Inc. Schlumberger Ltd. Transocean Ltd. Petroleum Products: 6.1% Chevron Corp. Exxon Mobil Corp. Pharmaceuticals: 4.3% Johnson & Johnson Rail Transportation: 3.5% Union Pacific Corp. Retail Trade: 16.4% The Home Depot, Inc. Costco Wholesale Corp. Wal-Mart Stores, Inc. Software Publishers: 5.0% Microsoft Corp. Transportation Equipment: 4.8% The Boeing Co. TOTAL COMMON STOCKS (Cost $5,189,580) PARTNERSHIP & TRUST: 3.8% Land Ownership & Leasing: 3.8% Texas Pacific Land Trust1 TOTAL PARTNERSHIP & TRUST (Cost $169,793) SHORT-TERM INVESTMENT: 0.8% Money Market Fund: 0.8% Fidelity Money Market Portfolio - Select Class, 0.17%2 TOTAL SHORT-TERM INVESTMENT (Cost $49,433) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $5,408,806) Liabilities in Excess of Other Assets: (0.0)%3 ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of March 31, 2012. 3 Less than 0.05%. The accompanying notes are an integral part of these financial statements. 26 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at March 31, 2012 Shares Value COMMON STOCKS: 95.5% Advertising & Public Relations: 1.4% National Cinemedia, Inc. $ Chemical Manufacturing: 5.4% E.I. du Pont de Nemours & Co. Procter & Gamble Co. Computer & Electronic Products: 12.5% Intel Corp. International Business Machines Corp. Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Conglomerates: 3.1% General Electric Co. Food & Beverage Products: 5.3% Dr Pepper Snapple Group, Inc. Kraft Foods, Inc. Pepsico, Inc. Food & Beverage Products: 2.7% The Coca-Cola Co. Food Service: 3.6% McDonald’s Corp. General Manufacturing: 4.2% Caterpillar, Inc. Kimberly-Clark Corp. Mining, Oil & Gas Extraction: 10.6% Cliffs Natural Resources, Inc. Diamond Offshore Drilling, Inc. Freeport-McMoRan Copper & Gold, Inc. Targa Resources Corp. Transocean Ltd. Movie Production & Theaters: 2.7% Cinemark Holdings, Inc. Petroleum Products: 8.3% BP PLC - ADR Chevron Corp. Exxon Mobil Corp. Pharmaceuticals: 9.0% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Rail Transportation: 4.4% Norfolk Southern Corp. Union Pacific Corp. Retail Trade: 2.5% The Home Depot, Inc. Software Publishers: 3.4% Microsoft Corp. Telecommunications: 8.4% AT&T, Inc. CenturyLink, Inc. Telefonica SA - ADR Verizon Communications, Inc. The accompanying notes are an integral part of these financial statements. 27 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Continued) Shares Value COMMON STOCKS: 95.5% (Continued) Transportation Equipment: 2.3% The Boeing Co. $ Utilities: 5.7% Atmos Energy Corp. CenterPoint Energy, Inc. Duke Energy Corp. Exelon Corp. TOTAL COMMON STOCKS (Cost $13,556,860) PARTNERSHIP & TRUST: 3.0% Real Estate Investment Trust: 3.0% Mesabi Trust TOTAL PARTNERSHIP & TRUST (Cost $430,526) Principal CORPORATE BOND: 1.5% General Manufacturing: 1.5% $ Texas Industries, Inc. TOTAL CORPORATE BOND (Cost $223,371) Shares SHORT-TERM INVESTMENT: 0.2% Money Market Fund: 0.2% Fidelity Money Market Portfolio - Select Class, 0.17%1 TOTAL SHORT-TERM INVESTMENT (Cost $40,825) TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $14,251,582) Liabilities in Excess of Other Assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt 1 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 28 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at March 31, 2012 Shares Value COMMON STOCKS: 97.0% Air Transportation: 5.1% Delta Air Lines, Inc.* $ Apparel Manufacturing: 11.2% Crocs, Inc.* G-III Apparel Group Ltd.* Heelys, Inc.*1 Computer & Electronic Products: 1.8% Intrusion, Inc.*1,2 Construction: 6.3% PulteGroup, Inc.* Food & Beverage Products: 7.3% Smart Balance, Inc.* Food Services: 11.8% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1 General Manufacturing: 10.8% Encore Wire Corp. Texas Industries, Inc. Machinery: 3.6% Manitowoc, Inc. Mineral Extraction: 4.8% Harry Winston Diamond Corp.* Mining, Oil & Gas Extraction: 15.2% HyperDynamics Corp.* SandRidge Energy, Inc.* Transocean Ltd. Petroleum Products: 5.3% BP PLC - ADR Publishing Industries: 8.5% A.H. Belo Corp. - Class A1 Belo Corp. Retail Trade: 5.3% Chico’s FAS, Inc. Hastings Entertainment, Inc.* TOTAL COMMON STOCKS (Cost $6,841,867) PARTNERSHIP & TRUST: 3.1% Land Ownership & Leasing: 3.1% Texas Pacific Land Trust1 TOTAL PARTNERSHIP & TRUST (Cost $170,372) The accompanying notes are an integral part of these financial statements. 29 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Continued) Shares Value SHORT-TERM INVESTMENT: 0.0%3 Money Market Fund: 0.0%3 Fidelity Money Market Portfolio - Select Class, 0.17%4 $ TOTAL SHORT-TERM INVESTMENT (Cost $2,131) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $7,014,370) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of March 31, 2012, the total market value of the investments considered illiquid were $108,834 or 1.4% of total net assets. 3 Less than 0.05%. 4 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 30 (This Page Intentionally Left Blank.) 31 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2012 Hodges Hodges Small Fund Cap Fund ASSETS Investments in unaffiliated securities, at value (Cost $101,042,364 and $119,003,986, respectively) (Note 2) $ $ Investments in securities of affiliated issuers, at value (Cost $31,021,223 and $6,154,749, respectively) (Note 6) Total investments, at value (Cost $132,063,587 and $125,158,735, respectively) Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased — Loans payable — Fund shares redeemed Investment advisory fees, net Administration fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 32 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2012 (Continued) Hodges Hodges Small Fund Cap Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain (loss) on investments and options ) Net unrealized appreciation on investments and options Net assets $ $ COMPUTATION OF NET ASSET VALUE Retail Shares: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ Institutional Shares: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 33 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2012 Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund ASSETS Investments in unaffiliated securities, at value (Cost $5,239,013, $14,251,582 and $5,968,451, respectively) (Note 2) $ $ $ Investments in affiliated securities, at value (Cost $169,793, $0 and $1,045,919, respectively) (Note 6) — Total investments, at value (Cost $5,408,806, $14,251,582 and $7,014,370, respectively) Receivables: Fund shares sold Dividends and interest Due from advisor, net Prepaid expenses Total assets LIABILITIES Payables: Distribution to shareholders — — Investment securities purchased — — Fund shares redeemed — — Administration fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 34 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2012 (Continued) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Accumulated net investment income (loss) — ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investments Net assets $ $ $ COMPUTATION OF NET ASSET VALUE Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 35 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Year Ended March 31, 2012 Hodges Hodges Small Fund Cap Fund INVESTMENT INCOME Income Dividends from unaffiliated investments $ $ Dividends from affiliated investments (Note 6) Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Shares Transfer agent fees Administration fees Fund accounting fees Interest expense Reports to shareholders Registration fees Miscellaneous expenses Audit fees Chief Compliance Officer fees Custody fees Trustee fees Legal fees Insurance expense Total expenses Less fees waived — ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain on unaffiliated investments, options and foreign currency transactions Net realized gain on affiliated investments (Note 6) Change in unrealized appreciation (depreciation) on investments and options ) Change in unrealized (depreciation) on foreign currency translations — ) Net realized and unrealized gain (loss) on investments, options and foreign currency transactions ) Net increase (decrease) in net assets resulting from operations $ ) $ The accompanying notes are an integral part of these financial statements. 36 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Year Ended March 31, 2012 Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund INVESTMENT INCOME Dividends from unaffiliated investments (net of $0, $7,148 and $0 foreign withholding tax, respectively) $ $ $ Dividends from affiliated investments (Note 6) Interest Total investment income EXPENSES (Note 3) Investment advisory fees Audit fees Transfer agent fees Registration fees Distribution fees Fund accounting fees Custody fees Administration fees Miscellaneous expenses Trustee fees Chief Compliance Officer Fees Legal fees Reports to shareholders Insurance expense Total expenses Less: fees waived ) ) ) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on unaffiliated investments ) Net realized gain (loss) on affiliated investments (Note 6) ) Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets resulting from operations $ $ $ ) The accompanying notes are an integral part of these financial statements. 37 (This Page Intentionally Left Blank.) 38 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2012 March 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) Change in net unrealized appreciation (depreciation) on investments and options ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares – Retail Shares (a) ) ) Net decrease in net assets derived from net change in outstanding shares – Institutional Shares (a) — ) Total decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) ) NET ASSETS Beginning of year End of year $ $ Accumulated net investment loss $ ) $
